Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 16, 2015

The Court of Appeals hereby passes the following order:

A16A0357. SEAN CHRISTOPHER CLEMMONS v. THE STATE.

      Sean Clemmons has filed a notice of appeal from the trial court’s orders
denying various motions, including his “Motion Pursuant to ‘Habeas Corpus’ under
Equitable Tolling.” The Supreme Court, however, has appellate jurisdiction over all
cases involving habeas corpus. See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (4).
Therefore, this appeal is hereby TRANSFERRED to the Supreme Court for
disposition.



                                       Court of Appeals of the State of Georgia
                                                                            11/16/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.